Citation Nr: 1614831	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  14-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a right ankle disorder.  

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for patellofemoral syndrome with mild patellar subluxation of the left knee.

5.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

6.  Entitlement to an initial compensable disability evaluation for contact dermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to December 1989 and from October 1990 to July 1992, to include service in Southwest Asia from October 1990 to April 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Little Rock, Arkansas.

These issues were previously before the Board in June 2015, at which time they were remanded for additional evidentiary and procedural development.  Specifically, the Board directed the RO to obtain additional treatment records and to provide the Veteran with additional VA examinations.  Additional VA treatment records were associated with the record and additional VA examinations were obtained in July 2015.  As such, the Board finds the RO/AMC substantially complied with all of the Board's remand directives with respect to the issues decided herein.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The issues of entitlement to service connection for right shoulder disability, right ankle disability and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The probative, competent evidence does not indicate that erectile dysfunction had its onset in service or is related to active duty, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards.

2.  The Veteran is presumed sound upon entry into active service and there is no clear and unmistakable evidence to show that the Veteran's patellofemoral pain syndrome with mild patellar subluxation of the left knee existed prior to service. 

3.  The evidence is at least in relative equipoise regarding whether the Veteran's patellofemoral pain syndrome with mild patellar subluxation of the left knee is related to active service.

4.  The Veteran's contact dermatitis has required near-constant use of a topical corticosteroid for the entire appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.317 (2015).

2.  Resolving the benefit of the doubt in favor of the Veteran, patellofemoral pain syndrome with mild patellar subluxation of the left knee was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for a 60 percent initial disability rating for contact dermatitis have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015); Johnson v. McDonald, 27 Vet. App. 497 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in February 2012, prior to the initial adjudication, satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  With respect to the initial rating claim, further notice is not required.  Dingess, 19 Vet. App. at 490-91.

In addition, the claims file contains the Veteran's service treatment records, VA treatment records and examination reports, and lay evidence.  Most recently, in July 2015, the Veteran underwent VA examinations relevant to the claims decided herein: erectile dysfunction, left knee disorder, and contact dermatitis.  The VA examiner reviewed the Veteran's relevant medical history and lay statements, completed a physical examination and other appropriate testing, and provided opinions with adequate rationale as to the clinical findings.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The examination reports are supplemented by lay statements and clinic records of treatment.  As such, the Board finds the VA examinations and opinions sufficient for purposes of determining service connection and increased ratings with respect to these claims.

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Service Connection

The Veteran contends that his erectile dysfunction and left knee disorder should be service-connected because they were caused by or are otherwise related to his military service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptoms to establish service connection is not applicable, however, to the diagnosis of erectile dysfunction as this disorder is not listed as a chronic disease under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that his claimed disorders are due to his military service in the Southwest Asia Theater during the Persian Gulf War from 1990 to 1991.  Pursuant to 38 U.S.C.A. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2016, may be entitled to compensation.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  Here, the Veteran's DD Form 214 confirms that he served in the Southwest Asia Theater of Operations during the Persian Gulf War from October 1990 to April 1991; thus, he is a Persian Gulf Veteran.

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C.A. § 1117.  Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection."  38 U.S.C.A. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i)(B).

VA has defined a medically unexplained chronic multisymptom illness as "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).

Along with the three examples of a medically unexplained chronic multisymptom illness provided by § 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory system symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  See 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."

Additionally, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  38 C.F.R. § 3.317(c).

In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Erectile Dysfunction

The Veteran asserts that he has current erectile dysfunction which developed as a result of his active duty service.  Specifically, the Veteran reported that his erectile dysfunction developed in October 1998 as a result of chemical exposures during his deployment in the Southwest Asia Theater.

Initially, the Board notes that the Veteran has been diagnosed as having erectile dysfunction and has been prescribed sildenafil citrate through VA.  Thus, the first element of service connection is met.  

The Veteran's service treatment records do not document complaints of or treatment for erectile dysfunction.  Significantly, both his June 1989 Report of Medical History at induction and April 1992 Report of Medical History at separation indicated that his genitourinary system was within normal limits.  

Post-service records reveal that the Veteran was diagnosed as having erectile dysfunction in 2012 and was subsequently prescribed sildenafil citrate.  

The Veteran was provided with a VA male reproductive system conditions examination in July 2015, at which time he was diagnosed as having erectile dysfunction.  However, the examiner opined that the Veteran's erectile dysfunction was less likely than not incurred in or caused by his period of active duty service.  First, the examiner opined that it was less likely than not that the erectile dysfunction had its onset in service.  By the Veteran's own statement, his erectile dysfunction started several years after service, and VA treatment records did not show treatment for erectile dysfunction until 2012, following the Veteran's diagnosis of heightened blood pressure and treatment with selective serotonin reuptake inhibitor.  The examiner also opined that it was less likely than not that the Veteran's erectile dysfunction was related to chemical exposure while in service. The examiner indicated that a cause and effect relationship could not be established since erectile dysfunction had its onset several years following the presumed chemical exposure, and that this time interval between service and the onset of erectile dysfunction made this scenario less likely than not.  The examiner noted that the Veteran had mild erectile dysfunction as well as diagnoses of hypertension.  The examiner did not find any nexus between the Veteran's erectile dysfunction and his mood problems or any medications for mood problems, noting that the Veteran denied this nexus historically.  The examiner also noted that the Veteran's service-connected dermatitis would not cause his erectile dysfunction.  

Upon review, the Board affords the VA examiner's opinion significant probative value.  The VA examiner reviewed the Veteran's relevant medical history, to include the service treatment records and VA treatment records, and considered the Veteran's statements.  The VA examiner also completed a physical examination and provided an opinion as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez, 22 Vet. App. 295. 

As noted above, the Veteran is competent to describe symptoms, such as inability to maintain an erection, which he is able to perceive through the use of his senses.  See Layno, 6 Vet. App. at 469-71.  However, a layperson without medical training is not qualified to render a medical opinion regarding the etiology of disabilities and diseases such as erectile dysfunction.  See 38 C.F.R. § 3.159(a)(1).  The evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to medical causation of erectile dysfunction.  Grottveit, 5 Vet. App. at 93.  Here, the Board finds that the relationship between his erectile dysfunction and an in-service event is not something for which a layman is competent to provide an opinion.  See Barr, 21 Vet. App. at 307.  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  

In so holding, the Board acknowledges the Veteran's argument that his erectile dysfunction developed in 1998 which, if true, would establish an in-service onset.  However, in July 2015, he informed the VA examiner that his erectile dysfunction started several years after service.  Thus, the Veteran's recollections regarding the onset of his erectile dysfunction are unreliable and hold reduced probative value.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory); State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) (noting that the fact that a witness has stated matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of the testimony).  The Board places greater probative weight to the Veteran's statements to the VA examiner which were made to an examiner upon questioning the Veteran about the nature and etiology of his erectile dysfunction.  Additionally, the report of a post-service onset is more consistent with the treatment records.  Notably, as erectile dysfunction is not listed as a chronic disease under 38 C.F.R. § 3.309, his allegations of chronicity alone are insufficient to establish service connection based upon continuity of symptomatology.  Walker, 708 F.3d 1331 (Fed. Cir. 2013). 

Moreover, the Veteran's erectile dysfunction is not considered a qualifying chronic disability under 38 C.F.R. § 3.317, as it has been attributed to high blood pressure.  The Board further notes that there is no lay or medical evidence that erectile dysfunction is due to the infectious diseases listed at 38 C.F.R. § 3.317(c).

Finally, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There is no post-service evidence beyond the Veteran's own assertions that relates erectile dysfunction to active duty.  Here, the only competent etiological opinion of record is that of the July 2015 VA examiner, which is negative to the Veteran's claim.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for erectile dysfunction.  The Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.

Left Knee

The Veteran also seeks entitlement to service connection for a left knee disorder.  Specifically, he asserts that he twisted his left knee while running for cover in February 1992 when deployed to the Southwest Asia Theater.  

Initially, the Board notes that the Veteran has been diagnosed as having patellofemoral pain syndrome with mild patellar subluxation of the left knee.  Thus, the first element of service connection is met.  

Significantly, the Veteran's June 1989 Report of Medical Examination at induction indicated that his bilateral lower extremities were within normal limits.  However, on his June 1989 Report of Medical History at induction, the Veteran indicated that he had a "trick" or locked knee; he elaborated that at age 12 his knee "jumped out," but was "replaced" and experienced no further trouble.  In August 1991, the Veteran reported chronic left knee pain due to an injury.  Upon examination, the left patella exhibited subjective pain during range of motion and upon weightbearing.  The Veteran again complained of left knee pain in November 1991.  On his April 1992 Report of Medical History at separation, the Veteran indicated that he had a "trick" or locked knee, elaborating that his left knee occasionally "slips out."  However, his April 1992 Report of Medical Examination at separation again indicated that his bilateral lower extremities were within normal limits.  

Post-service VA treatment records show that the Veteran was diagnosed as having patellar femoral syndrome in 2011.  

The Veteran was provided with a VA knee examination in April 2012, at which time he was diagnosed as having patellar femoral syndrome with mild patellar subluxation of the left knee.  However, the examiner opined that the Veteran's left knee disorder was less likely than not incurred in or caused by his period of active duty service.  The examiner emphasized that the Veteran had a history of knee problems prior to service, that he had only 3 notations of knee pain in service, and that his record was then silent for knee complaints until 2011.  The examiner opined that the Veteran had symptoms consistent with patellar femoral syndrome and a degree of patellar subluxation prior to service, during service, and presently.  As there was lack of symptoms serious enough to seek medical attention for over 20 years after service, the examiner concluded that it was less likely as not that the Veteran's present symptomatology was aggravated beyond the natural progression of the disease by his military service.  The examiner also opined that since the Veteran had a history of similar symptoms prior to service, it was less likely as not that his present knee condition was caused by his active duty service.  

In its June 2015 Remand, the Board found that the April 2012 VA examiner's opinion did not provide sufficient information in order to property decide the Veteran's claim.  Specifically, as no left knee condition was noted upon entry into service, the Board found that an additional opinion was needed as to whether the claimed condition preexisted service and was clearly and unmistakably not aggravated by service.

Pursuant to the Board's June 2015 Remand, the Veteran was provided with another VA knee examination in July 2015, at which time he was diagnosed as having patellofemoral pain syndrome of the left knee.  However, the examiner again provided a negative opinion.  Specifically, the examiner stated:

The left knee condition is an unmistakable preexisting knee condition and confirmed historically.  The nature of condition is [patellofemoral syndrome].  The etiology is structural anatomy of knee leading to patella dysfunction [with] activities.  There is clear and unmistakable evidence that it was not aggravated by [service] as there is no evidence upon review of [service treatment] records as well as history taken today that knee condition changed during [service] (as flares were always activity related).  This correlates [with the] fact that there was no increase in disability as history suggest problem [with] knee during [service] typical of knee condition prior to [service].  Exit exam negative for aggravation of preexisting left knee condition.  History consistent [with] gradual progression of knee problem typical of aging and from occupational stresses.  Review of [computerized patient record system] reveals entry into VA system in 2000 without evidence of complaints to left knee.  This is long after exit from [service] and correlates [with] opinion.  He had activity related flares prior to, during, and following [service].  Pattern of symptoms really has not changed other than age related progression in recent years that likely has an occupational component as well. Thus, less likely than not left knee condition caused or aggravated by [service] for reasoning above.

At the time of a service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b) (2015).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed. Crowe v. Brown, 7 Vet. App. 238 (1994). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Board notes that the Court has held that the presumption of aggravation under 38 U.S.C.A. § 1153 only applies in cases where a preexisting disability was noted at the service entrance examination.  See Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Otherwise, the matter goes to the analysis of the presumption of soundness.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see Horn, 25 Vet. App. at 234-35 (holding that the burden of proof in presumption of soundness cases rests with VA); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Court has held that lay statements by an appellant concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (stating that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe, 7 Vet. App. at 246 (1994) (finding that supporting medical evidence is needed to establish the presence of a preexisting condition). 

Moreover, the Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000). 

Any increase in severity must also be permanent.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted by symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and convincing evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Here, the Board finds the opinions and rationale of the April 2012 and July 2015 VA examiners to be inadequate with respect to the Veteran's left knee disorder.  The fact that the Veteran reported in June 1989 that his knee once "jumped out" at age 12 does not constitute the "clear and convincing evidence" needed to rebut the presumption of soundness upon entry into service.  Indeed, lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness; rather, supporting medical evidence is needed to establish the presence of a preexisting condition.  The fact remains that no defects were clinically noted at the time of the Veteran's June 1989 induction examination.  There is no contemporaneous documentation of left knee symptomatology in the service treatment records until August 1991, at which time the Veteran reported chronic left knee pain following an injury.

As noted above, in order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's left knee disability both preexisted service and was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  In this regard, the service treatment records show that the Veteran was treated for chronic left knee pain on several occasions in service; however, other than the Veteran's own vague statements, there is no documentation of a chronic left knee disability prior to service.  The evidence of record does not meet this high evidentiary burden, and therefore, as a matter of law, the presumption of soundness cannot be rebutted, and the Board must find that the Veteran's current patellofemoral pain syndrome with mild patellar subluxation of the left knee did not preexist his period of service. 

Thus, the issue becomes whether the Veteran's patellofemoral pain syndrome with mild patellar subluxation of the left knee was incurred during his active service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  VAOPGCPREC 3-03 (July 16, 2003).  The current medical evidence of record shows that the Veteran has a diagnosis of patellofemoral pain syndrome with mild patellar subluxation of the left knee. 

Moreover, as noted above, the service treatment records reveal that the Veteran was treated for chronic left knee pain during service.  The Veteran has competently reported experiencing left knee symptomatology since service.  In addition, the April 2012 VA examiner opined that the Veteran exhibited symptoms consistent with patellar femoral syndrome and a degree of patellar subluxation both during service and presently.  

In reviewing the medical evidence in this case, the Board concludes that the available evidence is at least in relative equipoise as to whether the Veteran's patellofemoral pain syndrome with mild patellar subluxation of the left knee was incurred in active service.  As explained above, the Board has determined that there was no clear and unmistakable evidence in this case to rebut the presumption of sound condition.  See VAOPGCPREC 3-2003 (July 16, 2003).  Thus, the first evidence of a left knee disability occurred in the August 1991 service treatment record.  For the reasons discussed above, the Board has afforded the opinions and rationale of the April 2012 and July 2015 VA examiners little probative value with respect to the Veteran's left knee disorder.  The Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's current patellofemoral pain syndrome with mild patellar subluxation of the left knee was incurred in active service.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board will grant service connection for patellofemoral pain syndrome with mild patellar subluxation of the left knee.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.303, 3.304. 
 
III.  Increased Rating

The Veteran seeks a compensable rating for his service-connected contact dermatitis.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.

Here, the Veteran's contact dermatitis is rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under Diagnostic Code 7806, a noncompensable rating is warranted when less than five percent of the entire body or less than five percent of exposed areas are affected, and not more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted with at least five percent, but less than 20 percent, of the entire body affected, or at least five percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted with 20 to 40 percent of the entire body affected, or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for more than 40 percent of the entire body affected or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-months.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In a recent decision, the United States Court of Appeals for Veterans Claims (CAVC) held that use of a topical corticosteroid constitutes "systemic" corticosteroid therapy.  Johnson v. McDonald, 27 Vet. App. 497 (2016).

In pertinent part, the Veteran was seen in the VA clinic in February 2012 wherein he reported a history of neck rash, described as pruritic, for the past 20 years.  He described using moisturizers to no benefit.  The clinician, who did not clearly describe the features of skin disability, prescribed triamcinolone.  The Board takes judicial notice that triamcinolone is a topical corticosteroid.  See http://www.drugs.com/cdi/triamcinolone-cream.html.  See generally Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Courts may take judicial notice of facts not subject to reasonable dispute).

The Veteran was provided with a VA skin conditions examination in April 2012, at which time his contact dermatitis affected less than 5 percent of his total body area and less than 5 percent of his exposed area.  It was indicated that the Veteran was prescribed a topical cortisone cream, which provided some relief.  The examiner determined that the Veteran's contact dermatitis did not impact his ability to work. 

Thereafter, the Veteran obtained continuing treatment for skin rash symptoms in the VA clinic.  In September 2012, he described his skin condition as affecting the back of his neck as well as bilateral antecubital fossa which worsened in the summertime.  Physical examination was significant for hyperpigmented lichenified plaque on the posterior neck consistent with lichen simplex chronicus likely related to atopic dermatitis.  In addition to triamcinolone, he was prescribed clobetasol ointment for use during flares and advised on the proper use of steroids.

The Veteran was provided with another VA skin conditions examination in July 2015, at which time his contact dermatitis affected less than 5 percent of his total body area and less than 5 percent of his exposed area.  It was indicated that the Veteran was prescribed only topical corticosteroids: triamcinolone cream .1 percent as well as clobetasol ointment .05 percent for flare-ups, which the Veteran estimated using approximately 6 months per year.  The Veteran reported flare-ups of his pruritic, dry, and scaly papular rash in the summer due to heat and weed pollen.  However, there was no evidence of skin conditions causing scarring or disfigurement of the head, face, or neck, or of any benign or malignant skin neoplasms.  The examiner determined that the Veteran's contact dermatitis did not impact his ability to work.

Based on these findings, the Board determines that a 60 percent rating for the Veteran's contact dermatitis is warranted for the entire appeal period.  In this respect, the Veteran has been prescribed a topical corticosteroid medication since the inception of the appeal which, according to the holding in Johnson cited above, meets the definition of "systemic" therapy.  VA's prescription records reflect continuing prescriptions and refills since the inception of the appeal and, thus, represent "near-constant" systemic corticosteroid treatment.  Thus, the Veteran has met the maximum schedular criteria for dermatitis under DC 7806.  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability rating assigned herein inadequate.  The Veteran's contact dermatitis is evaluated as a skin disability.  He has been provided the maximum rating based upon his type of medication use.  Notably, the skin characteristics do not meet the criteria for a compensable rating.  Importantly, there is no lay or medical evidence showing that the Veteran's skin disorder results in marked interference with employment or frequent periods of hospitalization.  Thus, the Board finds that extraschedular referral for the skin disability alone is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
ORDER

Service connection for erectile dysfunction is denied.

Service connection for patellofemoral syndrome with mild patellar subluxation of the left knee is granted.

An initial 60 percent disability evaluation for contact dermatitis is granted.  


REMAND

The Veteran also seeks entitlement to service connection for right shoulder and right ankle disabilities as well as an acquired psychiatric disorder.  However, the Board finds that additional development must be undertaken before these issues can be adjudicated on the merits.  

With respect to the issue of entitlement to service connection for a right shoulder disorder, the Veteran is not shown to have entered service with a "notation" of a pre-existing disability.  However, on his April 1992 Report of Medical History at separation, the Veteran did report a history of broken bones; specifically, he reported that his right arm, right wrist, and right clavicle were fractured in 1977, but were subsequently casted and underwent a full recovery.  A VA examiner in July 2015 accepted a history of the Veteran entering active service with a pre-existing right clavicle injury.  The VA examiner also opined that the Veteran's right shoulder disabilities were less likely than not incurred in or caused by his period of active duty service, and found no evidence of aggravation.  The Board requires an addendum opinion which speaks to whether there is clear and unmistakable evidence that right shoulder disability was not aggravated during service.

With respect to the issue of entitlement to service connection for a right ankle disorder, the Veteran reports experiencing right ankle pain as a result of twisting his ankle in August 1991.  In July 1991, the Veteran was diagnosed as having plantar fasciitis after complaining of chronic foot pain lasting 3 weeks.  On his April 1992 Report of Medical History at separation, the Veteran indicated that he suffered from foot trouble; specifically, he reported occasional foot pain on his arches.  

Significantly, the Veteran has not yet been provided with a VA examination with respect to his right ankle symptomatology.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, obtaining a VA examination to determine the precise nature of the Veteran's right ankle/foot symptomatology is especially important, as he is a Persian Gulf Veteran whose disability may qualify for presumptive service connection pursuant to 38 U.S.C.A. § 1117.  As such, the claim is remanded in order to obtain a VA examination and opinion.

With respect to the claim of entitlement to an acquired psychiatric disorder, the Veteran asserts that he suffers from posttraumatic stress disorder (PTSD) as a result of his service in the Persian Gulf during Operation Desert Storm.  Specifically, he reported that his unit was constantly under the threat of Scud missile attacks, and that he "saw a lot of death and destruction."  A review of the Veteran's service personnel records confirms that he served as a petroleum supply specialist in an imminent danger pay area while in Southwest Asia.  

A review of the Veteran's service treatment records reveals that he reported having "frequent trouble sleeping" on his April 1992 Report of Medical History at separation.  The Veteran's VA treatment records reveal that he has been treated for "depression/anger/aggression/alcohol," for which he is prescribed medication.  

The Veteran was provided with a VA PTSD examination in March 2012, at which time no mental disorder diagnosis was provided.  The examiner explained that the Veteran did not meet criteria for a PTSD diagnosis at the time of the examination.  The Veteran reported no avoidance, enjoyed watching movies about the war, and did not report any difficulties.  The Veteran indicated that he thought about the war sometimes but had no intrusive thoughts, and his sleep was good.  Before medications, the Veteran indicated he would primarily dream about the physical difficulties of his job in Operation Desert Storm, and exhibited no affective responses when describing his claimed stressors.

The Veteran was again provided with a VA PTSD examination in July 2015, at which time he was diagnosed as having generalized anxiety disorder.  The examiner opined that the Veteran did not have PTSD, and indicated that his claimed stressors were "within the realm of what was expected" and did not cause clinically significant fear.  The examiner explained that the Veteran's symptoms appeared to be mild and had persisted for over a year.  The examiner indicated that the Veteran described symptoms consistent with generalized anxiety disorder, and worried constantly over family stressors which impacted his sleep and mood.  The examiner noted that the Veteran also seemed to cope by abusing substances, but did not describe significant enough symptoms to meet the criteria for cannabis use disorder.  The examiner concluded that the Veteran's generalized anxiety disorder was less likely than not related to military service, and that he did not meet the criteria for any other psychiatric condition.  

In an addendum opinion, the July 2015 VA examiner opined that the etiologies of the Veteran's generalized anxiety disorder were family stressors and work-related stressors, and that the condition was not related to any incident during service, nor was it "an aggravation of a service-connected psychiatric condition."

The Board finds that the VA opinions with respect to the Veteran's claim of service connection for a psychiatric disorder are inadequate.  First, the July 2015 opinion diagnosed the Veteran as having generalized anxiety disorder without explaining whether the previous diagnosis of depression found in his VA treatment records was merely a misdiagnosis or rather a disability which had since resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  In addition, the examiner did not provide any rationale for her opinion that the Veteran's generalized anxiety disorder was unrelated to service, and did not discuss the April 1992 Report of Medical Examination on which the Veteran indicated that he experienced frequent trouble sleeping while on active duty.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  As such, on remand, a new examination should be conducted to determine the nature and probable etiology of the Veteran's claimed acquired psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since August 2015.

2.  Return the claims folder to the July 2015 examiner for an addendum opinion regarding the issue of whether there is clear and unmistakable evidence that a pre-existing right shoulder clavicle fracture was not aggravated during active service.  

2.  Schedule the Veteran for a VA examination with regard to his claim for service connection for a right ankle/foot disorder.  Ask that the examiner review the claims file and interview the Veteran as to the onset, frequency, and duration of his symptoms.

All indicated tests and studies must be done, and all findings should be reported in detail.  

Thereafter, the examiner must provide an opinion as to the etiology of the Veteran's complaints of right ankle/foot symptomatology.  Specifically, the examiner should state whether the complaints are attributable to a known clinical diagnosis or cause.  If so, the examiner must identify the diagnosis and provide an opinion, complete with rationale, as to whether it is at least as likely as not (50 percent probability or more) that the disorder is related to the Veteran's service, including climatic/environment hazards in the Persian Gulf and/or the documented in-service plantar fasciitis.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that each diagnosed disability is caused, or aggravated, by a service-connected disability, including but not limited to the Veteran's service-connected left knee disorder.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

If any complaint is not attributable to a known clinical diagnosis, then the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater):

(a)	that the Veteran's complaints are attributable to an undiagnosed illness or medically unexplained chronic multisymptom illness related to his Gulf War service in the Southwest Asia theater of operations; or 

(b)	that the Veteran's complaints are related to any incident of his service, including exposure to petroleum or other environmental hazards.  

The examiner must provide a complete rationale in support of his opinion(s).

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the Veteran is competent and credible to describe his symptoms while on active duty and since that time even when his records are negative for complaints or a diagnosis. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

3.  Schedule the Veteran for a VA examination with regard to his claim for service connection for an acquired psychiatric disorder.  Ask that the examiner review the claims file and interview the Veteran as to the onset, frequency, and duration of his symptoms.

All indicated tests and studies must be done, and all findings should be reported in detail.  

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Identify all current acquired psychiatric disorder(s) that have been present at any time since January 2012, to include depression and generalized anxiety disorder.  The examiner is requested to discuss whether the diagnosed depression was proper and currently asymptomatic, or a misdiagnosis.

(b)  For each diagnosed acquired psychiatric disorder diagnosed during the appeal period even if currently asymptomatic, opine as to whether it is at least as likely as not (a 50 percent or higher probability) that such disorder had its onset during or was otherwise related to his service.  In rendering this opinion, the examiner is asked to reference the Veteran's statements as to onset as well as the April 1992 Report of Medical History on which the Veteran reported frequent trouble sleeping.  

The examiner should consider all of the evidence of record, including the Veteran's lay statements and medical records.  Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, then the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


